...
I

                                                                                                                                                         <fJ
AO 245B (Rev . 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I



                                          UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November I, 1987)
                                     v.

                          Alvaro Bautista-Ramirez                                  Case Number: 3:19-mj-21803

                                                                                   Keith Howard Rutman
                                                                                   Defendant 's Attorney


REGISTRATION NO. 74750298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint   ~~~-=-~~~~~~~~~~~~~~~~~~~~~~~




    D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                          Nature of Offense                                                           Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                 I

    D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~-




    D Count(s)                                                                      dismissed on the motion of the United States.

               \                                                 IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    ·~    TIME SERVED                       D                                            days

    IZI Assessment: $10 WAIVED          IZl Fine: WAIVED
    IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


     It IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, May 7, 2019



                     ~_.,- 1 ~
                                /
                                    ,,,.---.
                                          /            FELE[)
Received                    f
               . - ousM
                                                        MAY 0 7 2019                  ORABI!E ROBERT N. BLOCK
                                                                                    ITED STATES MAGISTRATE JUDGE
                                                 CLERK, U.S. 0!3FdCT COURT
                                               SOUTHERN DISTR:CT OF CALIFORNIA
           ,                                   BY                      DEPUTY
Clerk s Office                  C~py                                                                                            3:19-mj-21803
